Citation Nr: 1601964	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-32 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from April 1983 to June 1985 with three years of prior unverified active service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In August 2015, the Board denied increased rating claims for thoracolumbar spine disability, right leg radiculopathy, and tinnitus, and remanded the issue of entitlement to an initial compensable rating for bilateral hearing loss for further development.  This remanded issue has since returned to the Board for further appellate consideration.

FINDING OF FACT

The Veteran's audiometric findings do not establish that he has had a compensable hearing loss disability at any time during the pendency of the claim, even considering an exceptional hearing pattern in the right ear on October 2010 and May 2013 VA audiograms.  

CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Part 4, Diagnostic Code (DC) 6100 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's hearing loss claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records, VA medical evidence, private medical evidence, and lay statements in support of the claim.  He submitted an August 2009 private audiogram, and was afforded VA audiology examinations in October 2010 and May 2013.  

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369  (Fed. Cir., 2004).  VA's duties to notify and assist him with the claim have been satisfied.

III.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Court has o held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hearing Loss

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometry tests.  See 38 C.F.R. § 4.85 (2015).   "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2015).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2015). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz  ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2015).  

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).
	
During service, the Veteran was exposed to acoustic trauma and developed significant threshold shifts in both ears during service.   

VA received the Veteran's increased rating claim for bilateral hearing loss in February 2010.  

In support of his claim, the Veteran submitted an August 2009 audiogram report from Sears Hearing Aids System which was presented in graphical form and was not interpreted.   Although the Veteran's results were not interpreted by the audiologist, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  As interpreted by the Board, pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
55
20
50
75
75
LEFT
43.75
20
20
65
70

Speech recognition score was 92 percent in the right ear and 72 percent in the left ear.  First, the Board notes that there is no indication that Maryland CNC test was used to obtain the speech recognition scores.  Nonetheless, even assuming for purposes of this analysis only that the Maryland CNC test was used, a compensable rating is still not warranted based on these audiometric results.  In this regard, under Table VI, the August 2009 audiometric findings result in Level I hearing acuity in the right ear, and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2015).   These audiometric findings do not support a compensable rating for the Veteran's bilateral hearing loss.  DC 6100, Table VI (2015).  He did not exhibit an exceptional pattern in either ear.  See 38 C.F.R. § 4.86.

In October 2010, the Veteran was afforded a VA-sponsored audiology examination.  He reported difficulty understanding what people say, particularly to include those with soft speech.  He depends on reading lips.  Pure tone thresholds, in decibels, were as follows:



HERTZ



AVG
1000
2000
3000
4000
RIGHT
52.5
10
75
65
60
LEFT
32.5
0
5
65
60

Speech recognition score (Maryland CNC) was 60 percent in the right ear and 100 percent in the left ear.  Diagnosis was bilateral hearing loss.

Under Table VI, the October 2010 audiometric testing results in Level VI hearing acuity in the right ear.  However, the Veteran exhibited an exceptional pattern of hearing loss in the right ear, as puretone threshold were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Applying the Veteran's puretone threshold average of 52.5 decibels in the right ear to Table VIA, a hearing acuity of Level III is yielded.  However the higher of the two from Table VI and Table VIA is VI and this numeral is then elevated to VII under Table VI.  

Under Table VI, he has Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2015).   He did not exhibit an exceptional pattern of hearing loss in the left ear.  See 38 C.F.R. § 4.86.

Accordingly, the October 2010 audiometric findings (Level VII hearing acuity in the right ear, and Level I hearing acuity in the left) yields only a zero percent rating under Table VII; therefore a compensable rating for the Veteran's bilateral hearing loss is not warranted under these findings.  DC 6100, Tables VI, VII (2015).  

In May 2013, the Veteran underwent an additional VA audiology examination.  He stated that is unable to comprehend what he hears.  He turns up the volume on his television and radio and has difficulty voices of children and women.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
48.75
10
70
60
55
LEFT
32.5
5
10
60
55

Speech recognition score was 84 percent in the right ear and 94 percent in the left ear. 

Under Table VI, the May 2013 audiometric testing results in Level II hearing acuity in the right ear.  However, during this examination as well, the Veteran exhibited an exceptional pattern of hearing loss in the right ear during this examination, as puretone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.   Applying the Veteran's puretone threshold average of 48.75 decibels in the right ear to Table VIA, a hearing acuity of Level II is yielded which is the same as applied under Table VI.  Level II is then elevated to Level III under Table VI.  

Under Table VI, he has Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2015).  The Veteran did not exhibit an exceptional pattern of hearing loss in the left ear.  See 38 C.F.R. §  4.86.

Accordingly, the 2013 audiometric findings (Level III hearing acuity in the right ear, and Level I hearing acuity in the left) yield only a zero percent rating under Table VII and therefore a compensable rating for the Veteran's bilateral hearing loss is not warranted based on these audiometric findings as well.

Notably, the record contains no additional evidence of any audiology complaints, treatment, or examinations.  

While not asserted by the Veteran, the VA examination reports document the functional effects caused by his hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The 2010 and 2013 VA examiners who assessed the Veteran's hearing loss for VA compensation purposes specifically noted the Veteran's complaints of communication difficulties such as difficulty understanding soft speech and the voices of children, and needing to turn up the volume on the television and radio.

In addition to the medical evidence, the Board considered the Veteran's statements that his bilateral hearing loss disability warrants a higher rating.  The Board acknowledges his statement that his hearing loss has increased tremendously since his military service and that he is now wearing hearing aids.  See May 2015 VA Form 646.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  There is no assertion or evidence reflecting that the Veteran's hearing loss disability has worsened since his last VA examination for compensation purposes.  Further, the Board notes that he has been wearing hearing aids as early as the August 2009 audiogram noted above; therefore, all audiometric findings evaluated herein were based on the Veteran's severity of hearing loss at times when he had already been prescribed hearing aids.  Lastly, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).

In summary, there is no basis to support a compensable disability rating for the Veteran's service-connected bilateral hearing loss disability at any time during the pendency of this claim.  Staged ratings are not warranted.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his hearing loss disability.  As indicated in the prior Board decision, there is no evidence that he is in receipt of Social Security disability benefits and he has continued to work through the appeal period.  There is no subsequent evidence to the contrary.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2015). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the evidence does not show such an exceptional disability picture that the available schedular rating for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of this disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected hearing loss disability.  Notably, the Veteran reports that he has difficulty hearing and understanding certain voices and such difficulty hearing is contemplated by the schedular criteria for impairment of auditory acuity.  See 38 C.F.R. § 4.85, DC 6100.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected hearing loss disability, but the medical evidence reflects that those manifestations are not present.  There is no evidence in the record of symptoms of and/or impairment due to his bilateral hearing loss not encompassed by the criteria for the respective schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


